DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D (claims 1-4, 6-15) in the reply filed on 6/8/2022 is acknowledged.  Claims 1-15 are pending.  Claim 5 is withdrawn from consideration.  Claims 1-4 & 6-15 are examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bleed system… comprises: a heat exchanger… the hot side comprising an inlet and an outlet… the cold side comprising an inlet and an outlet; and a duct according to claim 1 (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 7-8, & 13-14 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “the continuous piece” (4th to last line) is believed to be in error for - - the at least one continuous piece - -.
The recitation “so that first and second ends” (3rd to last to 2nd to last lines) is believed to be in error for - - so that the first and second ends - -.
		Regarding Claim 2:
The recitation “the duct comprises at least two continuous pieces” is believed to be in error for - - the at least one continuous piece comprises at least two continuous pieces - -.
		Regarding Claim 3:
The recitation “plane crossing by the longitudinal axis from up to bottom” (l. 3) is believed to be in error for - - plane passing through the longitudinal axis from top to bottom - -.
The recitation “the continuous pieces” (l. 5) is believed to be in error for - - the two continuous pieces - -.
		Regarding Claim 7:
			The recitation “the cylindrical duct” is believed to be in error for - - the duct - -.
		Regarding Claim 8:
The recitation “at least one of the continuous pieces” (ll. 1-2) is believed to be in error for  one of: - - the at least one continuous piece - -, - - at least one of the at least one continuous piece - -, or - - at least one continuous piece of the at least one continuous piece - -.
The recitation “the first end of the continuous piece” (l. 3) is believed to be in error for - - the first end - -.
The recitation “the second end of the continuous piece” (l. 5) is believed to be in error for - - the second end - -.
The recitation “each portion of the continuous piece has” (2nd to last line) is believed to be in error for - - each of the first portion, the second portion, and the third portion has - -.
		Regarding Claim 13:
The recitation “its path” (l. 2) is believed to be in error for - - a path of the at least one continuous piece - -.
		Regarding Claim 14:
			The recitation “a duct” (l. 4) is believed to be in error for - - the duct - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 7, the recitation “an internal face” is vague and indefinite because it is unclear whether this refers to the internal wall recited in claim 1 or the surface of the internal wall of claim 1 or something else.
Regarding Dependent Claim 12, the recitation “an inner wall of the duct” (l. 2) is vague and indefinite because it is unclear whether this is the same as the internal wall recited in claim 1 or whether it’s a different wall.
Dependent Claim 13 is rejected under 35 U.S.C. 112(b) for its dependence from claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spangler 20170159567.
Regarding Independent Claim 1, Spangler teaches a duct (Fig. 4, 26/32) for a bleed system of an aircraft (can receive bleed air from a bleed system of an aircraft), wherein the duct extends at least partially along a longitudinal axis (of 26), the duct comprising: 
an inlet section (inlet of 26) for entering a fluid flow into the duct; 
an outlet section (outlet of 26) distanced from the inlet section through which such fluid flow exits the duct; and 
at least one continuous piece (interpretation 1: Figs. 24-25, strips 40; interpretation 2: Fig. 36A, strips 40) arranged on an internal wall (wall of 33) of the duct and protruding therefrom, the at least one continuous piece having: 
a first end located at a position adjacent to the inlet section (in accordance with interpretations 1 & 2: first end of 40 located closest to inlet section) and a second end located at a position close to the outlet section (in accordance with interpretations 1 & 2: second end of 40 located closest to outlet section), 
wherein the continuous piece is slantly extended from the first end to the second end along a direction of the longitudinal axis of the duct (in accordance with interpretations 1 & 2: 40 slantly extended along longitudinal axis) so that first and second ends are substantially opposed in transversal cross-section of the duct (in accordance with interpretations 1 & 2: first and second ends are substantially opposed in transversal cross-section of the duct – e.g. a cross-section that extends through the duct and cuts midway through the continuous piece).
	Regarding Dependent Claim 2, Spangler further teaches the duct comprises at least two continuous pieces arranged on the internal wall of the duct (in accordance with interpretations 1 & 2: multiple pieces 40).
	Regarding Dependent Claim 3, Spangler further teaches (in accordance with interpretation 1) two continuous pieces are symmetrically arranged on the internal wall of the duct relative to a middle plane crossing by the longitudinal axis from up to bottom of the duct (two opposing pieces 40 are symmetrically arranged relative to middle plane through 42 into the page), the first ends of the continuous pieces being separated a first predetermined distance (first ends are separated by three rails 42 and two pieces 40, as shown in Fig. 24), and the second ends of the continuous pieces being separated a second predetermined distance (second ends in Fig. 25 shown intersecting with 42 and separated by the thickness of 42).
	Regarding Dependent Claim 4, Spangler further teaches the first predetermined distance is greater than the second predetermined distance (the first distance discussed for claim 3 is greater than the second distance).
	Regarding Dependent Claim 6, Spangler further teaches the duct is substantially cylindrical at least along a portion of the duct (the outer wall of circular 26/32 is cylindrical).
	Regarding Dependent Claim 7, Spangler further teaches the at least one continuous piece has a helical profile on an internal face of the cylindrical duct (in accordance with interpretations 1 & 2: 40 has a helical profile on the internal face – i.e. the surface of 32).
Regarding Dependent Claim 11, Spangler further teaches the at least one continuous piece is a substantially elongated thin piece (in accordance with interpretations 1 & 2: 40 substantially elongated thin piece).
	Regarding Dependent Claim 12, Spangler further teaches the at least one continuous piece is angled with respect to an inner wall of the duct (in accordance with interpretations 1 & 2: 40 angled with respect to wall 32 – the angle is at least perpendicular for interpretation 1 as depicted in Fig. 25, and the angle varies for interpretation 2 as shown in Fig. 36A).
	Regarding Dependent Claim 13, Spangler further teaches an angle between the at least one continuous piece and the inner wall of the duct varies along its path (in accordance with interpretation 2: the pieces 40 are twisted along their path and thus the angle varies).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler, as applied to claim 1 above, and further in view of Koch 5581996.
Regarding Dependent Claim 14, Spangler teaches the invention as claimed and as discussed above for claim 1, and Spangler further teaches the duct according to claim 1 (see rejection of claim 1 above).  
Spangler fails to teach a bleed system of an aircraft which comprises: a heat exchanger with a cold side and a hot side, the hot side comprising an inlet and an outlet, and the cold side comprising an inlet and an outlet; wherein the hot side outlet is in fluid communication with the inlet section of the duct.
Koch teaches an apparatus for turbine cooling (see Title) including a bleed system (Figs. 1-2, as follows) of an aircraft (14) which comprises: a heat exchanger (44) with a cold side (Fig. 1, portion of 44 through which bypass air 32b flows) and a hot side (portion of 44 through which bleed air 34b flows), the hot side comprising an inlet and an outlet (see Fig. 2, inlet and outlet for 34b, connected to 58a and 58b, respectively), and the cold side comprising an inlet and an outlet (see Fig. 2, inlet and outlet for 32b); wherein the hot side outlet is in fluid communication with an inlet section of a duct (hot side provides fluid communication for bleed air 34b to move from heat exchanger 44 to an inlet section of first stage nozzle 26c).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect Spangler’s duct into a bleed system of an aircraft which comprises: a heat exchanger with a cold side and a hot side, the hot side comprising an inlet and an outlet, and the cold side comprising an inlet and an outlet; wherein the hot side outlet is in fluid communication with the inlet section of the duct, as taught by Koch, in order to provide and cool bleed air so that it may be utilized in the cooling of hot turbine engine components (Koch; Col. 1, ll. 43-51).
Regarding Dependent Claim 15, Spangler in view of Koch teaches the invention as claimed and as discussed above for claim 14, an aircraft (14) comprising the bleed system according to claim 14 (see rejection of claim 14 above).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that should Applicant amend claim 1 to incorporate the allowable subject matter, claim 5 would be rejoined.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Dependent Claim 8, the prior art fails to teach, in combination with the other limitations of the claim, each of the first portion, the second portion, and the third portion has a different tilting degree in relation to the longitudinal axis of the duct.  The continuous pieces 40 are clearly shown, and expressly taught (e.g. see para. [0045]), as being spiral.  There is no inherent, implicit, or express teaching that the pieces 40 deviate from their spiral path in any way.  While ribs 42 connect to pieces 40, it would be unreasonable to read any portion of ribs 42 on the claimed continuous piece(s) given that the ribs 42 and pieces 40 are shown and taught as distinct structures with physical discontinuities between them (see Fig. 24, for example, which shows ribs 42 breaking up the circumferential extent of each piece 40, forming discontinuities in both material and shape; also see para. [0131] which distinguishes pieces 40 and ribs 42).  Additionally, all ribs 42 extend parallel to the longitudinal axis, which doesn’t meet the requirement in the claim that each of the three recited portions has a different tilting degree in relation to the longitudinal axis (if ribs 42 were interpreted as parts of the continuous pieces, then two of the portions would have an identical tilting degree in relation to the longitudinal axis of the duct).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741